DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a plurality of antenna conductors” is indefinite, since it’s unclear whether these are in addition to “an antenna conductor” recited in claim 1. For purposes of examination, this indefinite limitation will be interpreted as --the antenna conductor has a plurality of antenna conductors--. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Park” (US 2019/0067834).
Claim 1: Park discloses an antenna device comprising: 
an antenna surface provided with an antenna conductor 30 [¶ 41]; 
a ground surface opposed to the antenna surface and provided with a ground conductor 60 (Fig. 2B); and 
a stub in which a plurality of transmission lines 50 having different line widths A, B (Fig. 1 reproduced below) are connected to each other in series (Fig. 1 depicts four serially fed transmission lines 50 for respective antenna conductors 30a-30d, ¶ [43]), wherein: 
the stub is located at a same plane as the antenna surface (see Fig. 1); and 
the stub is located within an area defined by an outer periphery of the antenna conductor in plan view from an antenna surface side of the antenna device (see Fig. 1).

    PNG
    media_image1.png
    682
    418
    media_image1.png
    Greyscale

Claims 2 and 4: Park discloses the antenna device according to claim 1, wherein the plurality of (four) transmission lines 50 have a same line length (see Fig. 1); 
further comprising: a substrate 20 made of a dielectric [¶ 41], wherein: the antenna conductor and the stub are provided on one surface of the substrate (see Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over “Shiga” (US 5376942). 
Claim 1: Shiga discloses an antenna device comprising: 

a ground surface opposed to the antenna surface and provided with a ground conductor 46a (Fig. 4A); and 
a stub in which a plurality of transmission lines 6a, 6b, 7 (Fig. 1 reproduced below) having different line widths are connected to each other (this “stub” limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).), wherein: 

    PNG
    media_image2.png
    408
    473
    media_image2.png
    Greyscale

the stub is located at a same plane as the antenna surface (see Figs. 1 and 4B); and 
the stub is located within an area defined by an outer periphery of the antenna conductor 44 (bounded by 42) in plan view from an antenna surface side of the antenna device (see Fig. 4B).

However, such an arrangement is depicted in Fig. 1 reproduced above using “S”, where the plurality of transmission lines (6a, 6b, 7) are indeed connected to each other in series. 
Shiga teaches “The feeding lines 6a, 6b of each of the patch antennas 4 are connected to its associated one of four feeding lines 7. A line width of the feeding lines 7 is larger than that of the feeding lines 6a, 6b for impedance matching.” (col. 3, ll. 40-42)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Shiga’s antenna device such that the plurality of transmission lines are connected to each other in series, in order to facilitate impedance matching in a miniaturized device (col. 1, ll. 50-52). 
 
Claim 4: Shiga discloses the antenna device according to claim 1, further comprising: 
a substrate 41 (Fig. 4B) made of a dielectric (col. 2, ll. 42-54), wherein: 
the antenna conductor and the stub are provided on one surface of the substrate (see Fig. 4B).

Claim 6: Shiga discloses the antenna device according to claim 1, wherein the stub has at least one bending portion (see S in Fig. 1 reproduced above) for arranging portions of a same transmission line or different transmission lines so as to be parallel with each other in the plurality of transmission lines that are connected to each other in series (see Fig. 1 above, where S connecting two top patches is parallel to another S connecting two bottom patches, with respective bending portions being parallel to each other).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park (cited above) in view of “Tsao” (US 4843400). 
Claim 3: Park discloses the antenna device according to claim 1, further comprising: 
a substrate 20 (Fig. 1) made of a dielectric [¶ 41]. 
Park fails to expressly teach wherein: the substrate is configured by a first substrate and a second substrate which is a layer located above the first substrate; the ground conductor is provided on a back surface of the first substrate; the antenna conductor is provided on a front surface of the second substrate; and the stub is provided between a front surface of the first substrate and a back surface of the second substrate.
Tsao discloses wherein: the substrate is configured by a first substrate 17 (Fig. 7) and a second substrate 11 which is a layer located above the first substrate; the ground conductor 19 is provided on a back surface of the first substrate; the antenna conductor 5 is provided on a front surface of the second substrate 11; and the stub 15 is provided between a front surface of the first substrate 17 and a back surface of the second substrate 11.
Tsao teaches “The dimensions of the radiating patches 5 and the bandwidth of the antenna are primarily dependent upon the thickness and the dielectric constant of the first dielectric layer 11 and not of the second dielectric layer 13…Usually the third dielectric layer 17 is fabricated from the same material as the second dielectric layer 13, but these two layers do not have to be fabricated from the same material as dielectric layer 11. This is one example of how the radiating side of the antenna can be designed and optimized separately, albeit interdependently, of the feed network side, which is a major advantage of this invention compared with the prior art.” (Col. 4, ll. 22-48)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Park’s invention such that wherein: the substrate is configured by a first substrate and a second substrate which is a layer located above the first substrate, the ground . 
 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845